Case 2:18-cr-00422-SMB Document 1223-2 Filed 08/19/21 Page 1 of 2




        Exhibit B
                                                                            Case 2:18-cr-00422-SMB Document 1223-2 Filed 08/19/21 Page 2 of 2




                                                                                                                   Gross Revenue by Section
                                                                                                                      10/1/2010 - 11/1/2012
                                                                             Analysis derived from file (ATTACHMENT – Monthly Revenue & Ad Count report by Section and Category.xlsx)

                                                                                                                                                                                                                                                        Percentage of
                                                                                                                                                                                                                                                    Revenue Generated
     Date       adult entertainment buy, sell, trade community         musician  real estate for sale   services    Local Places     automotive         jobs           personals         rentals      Monthly Adult Total Monthly Non-Adult Total    from Adult Section
    10/1/10     $     1,172,388.49 $       882.17 $       203.92   $      192.47 $           466.76 $     29,475.57                 $     217.08   $    1,075.86   $      1,254.00   $    1,041.20    $   1,172,388.49 $              34,809.03                  97.12%
    11/1/10           3,281,842.25      27,151.65       7,064.55        3,572.35           8,873.14      134,417.55                     5,613.14       24,467.41        17,126.29        16,947.82        3,281,842.25               245,233.90                  93.05%
    12/1/10           3,359,721.43      24,657.33       6,896.41        2,912.25           7,726.00      142,663.15                     4,242.28       19,306.08        17,123.13        13,724.77        3,359,721.43               239,251.40                  93.35%
    1/1/11            3,636,542.38      21,733.59       6,528.43        3,279.75           8,531.46      167,174.23                     4,182.64       21,868.12        16,983.48        13,787.13        3,636,542.38               264,068.83                  93.23%
    2/1/11            3,422,812.18      26,341.35       5,560.14        2,723.04           8,005.27      157,035.82                     5,096.48       26,411.74        17,766.20        12,356.74        3,422,812.18               261,296.78                  92.91%
    3/1/11            4,120,845.18      36,339.23       8,923.21        3,186.09           9,846.36      179,730.21                     4,106.44       23,818.34        20,769.57        12,479.21        4,120,845.18               299,198.66                  93.23%
    4/1/11            4,142,653.77      26,077.30       6,580.42        3,130.21           8,492.96      175,922.93                     5,279.88       16,368.60        18,623.82        10,438.90        4,142,653.77               270,915.02                  93.86%
    5/1/11            4,521,199.08      28,851.01       5,982.85        4,068.25           7,889.32      194,051.89                     5,466.18       14,534.66        23,095.54        12,177.88        4,521,199.08               296,117.58                  93.85%
     6/1/11           4,690,660.37      31,597.43       6,238.32        3,162.80           7,961.59      214,153.72                     5,867.70       14,614.23        13,718.49        11,493.21        4,690,660.37               308,807.49                  93.82%
     7/1/11           4,808,444.94      26,050.38       7,209.08        3,016.85           7,531.78      213,609.62                     4,943.80       13,881.12        14,856.55        10,667.38        4,808,444.94               301,766.56                  94.09%
     8/1/11           4,924,207.19      24,953.14       7,796.55        2,527.92           7,123.66      216,886.61                     4,084.69       14,952.00        16,023.76        11,126.32        4,924,207.19               305,474.65                  94.16%
     9/1/11           4,864,109.40      33,300.14       7,771.01        2,731.84           6,262.62      221,825.56                     3,691.96       11,450.17        16,108.77        12,744.82        4,864,109.40               315,886.89                  93.90%
    10/1/11           5,103,094.84      25,963.16       6,718.70        2,152.78           5,749.88      238,869.65                     4,972.68       13,221.22        15,857.64        11,186.81        5,103,094.84               324,692.52                  94.02%
    11/1/11           4,966,743.65      23,353.12       4,906.76        2,447.68           3,996.78      221,109.90                     4,288.86       12,950.03        17,876.90          9,426.36       4,966,743.65               300,356.39                  94.30%
    12/1/11           5,229,829.96      21,595.54       4,847.72        2,363.16           4,471.51      217,695.47        11.58        5,049.84        9,742.03        18,562.05          9,331.43       5,229,829.96               293,670.33                  94.68%
     1/1/12           5,263,107.33      25,502.90       5,663.37        2,741.32           5,962.85      249,105.31        19.43        4,834.03       14,472.58        19,225.19         9,255.12        5,263,107.33               336,782.10                  93.99%
     2/1/12           5,122,707.17      29,191.91       5,733.61        2,393.99           5,479.42      239,671.08        43.05        4,769.42       12,921.92        17,910.71         7,432.54        5,122,707.17               325,547.65                  94.02%
     3/1/12           6,105,260.59      34,917.85       6,042.17        2,380.07           5,986.16      275,823.27      142.05         4,625.69       11,988.95        20,722.01         5,695.28        6,105,260.59               368,323.50                  94.31%
     4/1/12           6,046,400.44      30,082.83       6,339.32        3,564.42           6,560.98      270,975.77      276.35         4,327.02       11,536.40        21,978.82         6,839.56        6,046,400.44               362,481.47                  94.34%
     5/1/12           6,805,397.88      34,265.56       7,059.33        2,028.00           5,539.45      278,077.72      187.60         4,236.77        9,624.27        24,531.37         6,604.28        6,805,397.88               372,154.35                  94.82%
     6/1/12           7,333,857.91      28,734.39       8,003.85        3,202.16           6,611.34      283,794.46      233.28         4,087.82        8,632.55        21,308.68          5,610.32       7,333,857.91               370,218.85                  95.19%
     7/1/12           7,751,310.96      31,839.88       6,833.60        2,264.26           6,058.67      312,728.74      249.79         4,594.90        8,041.68        18,052.42          5,905.77       7,751,310.96               396,569.71                  95.13%
     8/1/12           8,257,268.93      30,412.05       6,273.77        2,677.81           5,996.06      314,237.44      357.02         3,196.58        7,113.81        19,042.79         5,355.30        8,257,268.93               394,662.63                  95.44%
     9/1/12           7,868,991.49      35,384.86       6,545.39        3,502.28           4,738.66      310,711.46      494.88         3,672.00        6,865.79        19,714.23         5,092.27        7,868,991.49               396,721.82                  95.20%
    10/1/12           8,277,525.99      32,413.66       6,957.05        2,600.07           4,594.90      338,345.36      351.71         4,057.74        9,864.06        21,062.73         5,256.51        8,277,525.99               425,503.79                  95.11%
    11/1/12           7,773,173.56      33,351.21       3,505.20        2,050.36           2,986.01      319,921.10      515.96         3,168.96        7,293.66        21,372.86          3,981.68       7,773,173.56               398,147.00                  95.13%

Total by Section $ 138,850,097.36   $ 724,943.64   $ 162,184.73    $ 70,872.18    $     163,443.59   $ 5,918,013.59   $ 2,882.70   $ 112,674.58    $ 347,017.28    $ 470,668.00      $ 235,958.61     $ 138,850,097.36    $        8,208,658.90                 94.42%




                                                                                                                                                                                                                         USAO-BP-014976
